                     In the United States District
                   Court for the District of Colorado
                      Judge Daniel D. Domenico

Case No. 1:20-cv-00274-DDD-SKC

Melinda Eckard,

     Plaintiff,

v.

State Farm Mutual Automobile Insurance Company,

     Defendants.


           Order Granting Motion for Summary Judgment


     Plaintiff Melinda Eckard brought this case seeking underinsured-
motorist benefits against Defendant State Farm Automobile Insurance
Company. State Farm moves for summary judgment (Doc. 25), arguing
that Ms. Eckard’s claim for benefits is untimely. Because this case
invokes the Court’s diversity jurisdiction, Colorado law governs the
timeliness question, and the relevant Colorado law provides that any
claim like Ms. Eckard’s must be brought within “two years after the
insured received payment of the settlement or judgment on the
underlying bodily injury liability claim.” Colo. Rev. Stat. § 13-80-
107.5(1)(b).

     This case was filed on October 29, 2019. State Farm argues this was
too late because the undisputed evidence is that Ms. Eckard’s attorneys
received a check as payment to settle the underlying claim more than
two years earlier, on October 11, 2017. But Ms. Eckard points out that
while the check was received that day, she did not actually accept it as
settlement and endorse it until November of that year—within the
statute’s two-year limit. Because the Court concludes that the Supreme
Court of Colorado would agree with State Farm that the statute is
triggered by the receipt of a settlement payment, even if the settlement
has not yet been consummated, the motion is granted.

                           BACKGROUND

   Because the case is before the Court on State Farm’s motion for
summary judgment, the Court views the factual record and the
reasonable inferences it supports in the light most favorable to Ms.
Eckard. See MarkWest Hydrocarbon, Inc. v. Liberty Mut. Ins. Co., 558
F.3d 1184, 1189–90 (10th Cir. 2009). So viewed, the record reveals a
straightforward timeline to determine how the two-year limitations
period in § 13-80-107.5(1)(b) comes into play in this case.

   Ms. Eckard was involved in an accident with another driver,
Jonathan Grzelak, on March 12, 2016. Ms. Eckard had an under-
insured-motorist insurance policy with State Farm at the time, and she
filed a claim on the policy after the accident. Mr. Grzelak was insured
by Permanent General Assurance Corporation, and on October 4, 2017
Permanent offered Mr. Grzelak’s policy limit, $25,000, to settle the
claims she might have had against him. The offer was made in the form
of a $25,000 check, which along with a proposed settlement agreement
was received by Ms. Eckard’s lawyer’s paralegal on October 11, 2017.
On November 7, 2017, Ms. Eckard and her husband signed a settlement
agreement with Permanent and endorsed the check for deposit. Ms.
Eckard filed this suit on October 29, 2019.

                              ANALYSIS

   The dispositive question is whether Ms. Eckard “received payment of
the settlement” on October 11, when Permanent’s check was received by

                                    2
her attorneys, or on November 7, when she signed the settlement
agreement and endorsed the check. As a matter of how a reasonable
reader of ordinary intelligence would understand the word “receive”—
the prevailing method of the interpretation of legal texts dating to the
founding, Ogden v. Saunders, 25 U.S. 213, 332 (1827) (opinion of
Marshall, C.J.) (explaining “that [a legal text’s] words are to be
understood in that sense in which they are generally used by those for
whom the instrument was intended”); see also United States v.
Rabinowitz, 339 U.S. 56, 70 (1950) (Frankfurter, J., dissenting) (“Words
must be read with the gloss of the experience of those who framed
them.”)—the Court would have no trouble concluding that the former is
correct.

   State Farm’s position that the statute of limitations started on
October 11 is consistent with the plain meaning of the terms in the
statute. To “receive” is “to take into one’s possession (something given,
offered, sent, etc.); to get; accept; acquire,” Webster’s Second New
International   Dictionary   1504       (1977),   and   “payment”   means
“‘performance of an obligation,’ which occurs ‘by the delivery of money
or some other valuable thing accepted in partial or full discharge of the
obligation,’” Stoesz v. State Farm Mutual Automobile Insurance
Company, 410 P.3d 583, 586 (Colo. App. 2015) (quoting Black’s Law
Dictionary 1243 (9th ed. 2009)). There is no real dispute that (1) the
check from Permanent was payment of the proposed settlement of the
underlying claim; (2) received by Ms. Eckard’s agents on October 11,
2017. Since the statute is triggered by the receipt of the payment, that
is the relevant date.




                                    3
    Ms. Eckard points out that the facts are more complicated than State
Farm’s original motion contended. 1 For a variety of reasons—among
them, the need for State Farm to approve the settlement with Mr.
Grzelak’s insurer—Ms. Eckard didn’t authorize the settlement
agreement or endorse the check until November 7. (See Doc. 28 at 2–5.)
Since there was no settlement before November, she argues, the check
was not “payment of the settlement” until then. The problem is that the
statute does not turn on the date of the settlement, or the date the
payment is accepted. It turns on the date the payment is received. And
while it was perhaps not quite payment of the settlement when received,
all agree that State Farm’s check was, in fact, payment of the
settlement. If not, what was it payment for? That she did not accept it
until later, or agree to the settlement, are not material facts under the
language of the Colorado statute.

    This straightforward bit of statutory interpretation is complicated
somewhat by the fact, noted above, that this is a diversity-jurisdiction
case. And a federal court in such cases is required to “conform to
[Colorado]’s substantive law.” Stauth v. Nat’l Union Fire Ins. Co. of
Pittsburgh, 236 F.3d 1260, 1267 (10th Cir. 2001). Where, as here, “no
decision of a state’s highest court has addressed an issue of that state’s
law,” the federal court “must predict how the State’s highest court would
rule.” Stuart v. Colo. Interstate Gas Co., 271 F.3d 1221, 1228 (10th Cir.
2001). In doing so, the Court is “free to consider all resources available,
including decisions of [Colorado] courts and the general trend of




1  State Farm points out that Ms. Eckard disclosed new information in
her response brief about when she endorsed the check. This information,
according to State Farm, had not been disclosed to date in discovery.
That said, State Farm acknowledges that the new information must be
accepted as true for purposes of its motion.
                                    4
authority.” Pehle v. Farm Bureau Life Ins. Co., 397 F.3d 897, 901–02
(10th Cir. 2005) (quotation marks omitted).

   In this case, that process leads to the same conclusion. Colorado’s
Supreme Court repeatedly has emphasized that absent genuine
ambiguity, the Supreme Court of Colorado requires lower courts to
enforce the terms of a statute according to their plain and ordinary
meaning. Hernandez v. People, 176 P.3d 746, 751 (Colo. 2008). Only if
the text of a statute is ambiguous or unclear may a court go beyond that
text to try to divine and put into effect its understanding of the intent of
the legislature. Id. For the reasons explained above, the text in question
here is not ambiguous, and so this Court predicts that by applying
Colorado’s well-worn rules of interpretation, the Colorado Supreme
Court would hold that the date the payment was received in this case
was October 11, 2017.

   Ms. Eckard points to two decisions that support her interpretation,
one from the state appeals court, and one from this District: Kovac v.
Farmers Insurance Exchange, 401 P.3d 112 (Colo. App. 2017), and
Westby v. State Farm Mutual Automobile Insurance Company, 2016 WL
471357 (D. Colo. 2016). Kovac held that to trigger § 13-80-107.5(1)(b)’s
two-year limitations period, a written settlement agreement between
the injured motorist and the at-fault, underinsured motorist must be
executed. 404 P.3d at 116. Westby likewise adopted the view that § 13-
80-107.5(1)(b) is only triggered when the injured motorist executes the
settlement agreement because that is the date on which the injured
motorist is entitled payment. 2016 WL 471357 at *6.

   The Court respectfully declines to follow these decisions, because
they put policy concerns before the plain text of the statute. See Aetna
Cas. & Sur. Co. v. McMichael, 906 P.2d 92, 97 (Colo. 1995) (policy


                                     5
concerns cannot vary the plain and ordinary meaning of an
unambiguous statute); Martinez v. People, 455 P.3d 752, 755 (Colo. 2020)
(same). While their conclusion has some appeal as a policy matter, 2 and
it seems possible that the legislature did not envision a situation like
this when drafting the provision, those considerations don’t change the
reality that the statutory language turns on the timing of receipt of the
ultimate payment, not the timing of the settlement. Ms. Eckard does not
deny that the check was State Farm’s payment of the underlying
settlement, and that she received that payment on October 11, 2017.
Those two facts are all that is required to start the two-year clock under
the statute as actually written.

    If the legislature meant to start the clock for claims for under-
insured motorist benefits after execution of a settlement agreement,
it could have said that. But instead, it tied the clock to receipt of
payment—regardless of whether            the   agreement   had   yet   been
executed. Because Ms. Eckard received payment more than two years
before filing this suit, her claim is barred by the statute of limitation.




2   Although, as State Farm points out, there are some potentially
countervailing policy reasons of its own—mainly that the contrary rule
can make what should be a simple calculation turn on nuanced concepts
of “acceptance” and that allows plaintiffs to manipulate the running of
the statute. In any event, these sorts of policy disputes highlight why
this Court is better situated to simply apply the text of the statute and
allow the Colorado legislature to fix any unintended or unwanted
consequences of the language as currently written.
                                     6
   The Court grants State Farm’s motion for summary judgment. (Doc.
25.) The clerk is directed to enter judgment in favor of State Farm and
close the case.

DATED: June 30, 2021.                 BY THE COURT:



                                      _______________________
                                      Daniel D. Domenico
                                      United States District Judge




                                  7
